Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION




 MARC VEASEY, ET AL.,                )      CASE NO: 2:13-CV-00193
                                     )
                   Plaintiffs,       )                 CIVIL
                                     )
       vs.                           )        Corpus Christi, Texas
                                     )
 RICK PERRY, ET AL.,                 )    Wednesday, September 3, 2014
                                     )     (7:59 a.m. to 12:11 p.m.)
                   Defendants.       )     (1:10 p.m. to 5:49 p.m.)


                            BENCH TRIAL - DAY 2

              BEFORE THE HONORABLE NELVA GONZALES RAMOS,
                     UNITED STATES DISTRICT JUDGE




 Appearances:                  See Next Page

 Court Recorder:               Genay Rogan

 Clerk:                        Brandy Cortez

 Court Security Officer:       Adrian Perez

 Transcriber:                  Exceptional Reporting Services, Inc.
                               P.O. Box 18668
                               Corpus Christi, TX 78480-8668
                               361 949-2988




                                                                  EXHIBIT
 Proceedings recorded by electronic sound recording;
 transcript produced by transcription service.                      C
                  EXCEPTIONAL REPORTING SERVICES, INC
Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 2 of 20
                                                                       2


 APPEARANCES FOR:


 Plaintiffs:                   CHAD W. DUNN, ESQ.
                               KEMBEL SCOTT BRAZIL, ESQ.
                               Brazil and Dunn
                               4201 Cypress Creek Parkway, Suite 530
                               Houston, TX 77068

                               ARMAND DERFNER, ESQ.
                               P.O. Box 600
                               Charleston, SC 29402

                               J. GERALD HEBERT, ESQ.
                               Attorney at Law
                               191 Somervelle Street #405
                               Alexandria, VA 22304

                               NEIL G. BARON, ESQ.
                               914 FM 517 Rd. W, Suite 242
                               Dickinson, TX 77539

                               LUIS ROBERTO VERA, JR., ESQ.
                               111 Soledad, Suite 1325
                               San Antonio, TX 78205

                               EMMA P. SIMSON, ESQ.
                               Campaign Legal Center
                               215 E. Street NE
                               Washington, DC 20002

 Mexican American              EZRA D. ROSENBERG, ESQ.
 Legislative Caucus,           Dechert, LLP
 et al.:                       902 Carnegie Center, Suite 500
                               Princeton, NJ 08540-6531

                               MARK A. POSNER, ESQ.
                               AMY L. RUDD, ESQ.
                               LINDSEY COHAN, ESQ.
                               JENNIFER CLARK, ESQ.
                               Lawyers’ Committee for Civil Rights
                               1401 New York Ave. NW, Suite 400
                               Washington, DC 20005




                  EXCEPTIONAL REPORTING SERVICES, INC
Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 3 of 20
                                                                       3


 APPEARANCES FOR:              (CONTINUED)


 United States                 RICHARD DELLHEIM, ESQ.
 of America:                   ELIZABETH S. WESTFALL, ESQ.
                               ANNA BALDWIN, ESQ.
                               PAMELA CARLIN, ESQ.
                               AVNER SHAPIRO, ESQ.
                               U.S. Department of Justice
                               950 Pennsylvania Ave. NW
                               Washington, DC 20530

                               BRUCE I. GEAR, ESQ.
                               Department of Justice
                               1800 G Street NW
                               Washington, DC 20006

 Ortiz Plaintiffs,             JOSE GARZA, ESQ.
 et al.:                       7414 Robin Rest Dr.
                               San Antonio, TX 78209

                               ROBERT W. DOGGETT, ESQ.
                               Texas Rio Grande Legal Aid, Inc.
                               4920 North IH 35
                               Austin, TX 78751

                               MARINDA VAN DALEN, ESQ.
                               Texas RioGrande Legal Aid, Inc.
                               531 E. St. Francis
                               Brownsville, TX 78520

 Texas League of Young         RYAN HAYGOOD, ESQ.
 Voters Education Fund:        NATASHA KORGAONKAR, ESQ.
                               NAACP Legal Def. and Educational Fund
                               40 Rector St., 5th Floor
                               New York, NY 10006

 Also present:                 Imani Clark

                               DANIELLE CONLEY, ESQ.
                               KELLY DUNBAR, ESQ.
                               Wilmer Cutler Pickering, et al.
                               1875 Pennsylvania Avenue, NW
                               Washington, DC 20006




                  EXCEPTIONAL REPORTING SERVICES, INC
Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 4 of 20
                                                                  4



 APPEARANCES FOR:              (CONTINUED)


 Texas Association of          ROLANDO L. RIOS, ESQ.
 Hispanic County Judges        115 E. Travis
 and County                    Suite 1654
 Commissioners:                San Antonio, TX 78205

 Also present:                 ROGER GALVAN, County Commission
                               Calhoun County

 State of Texas:               JOHN BARRET SCOTT, ESQ.
                               Deputy Attorney General
                               for Civil Litigation
                               Office of the Attorney General
                               P.O. Box 12548
                               Austin, TX 78711

                               JOHN REED CLAY, JR., ESQ.
                               LINDSEY E. WOLF, ESQ.
                               JENNIFER ROSCETTI, ESQ.
                               G. DAVID WHITLEY, ESQ.
                               STEPHEN L. TATUM, JR., ESQ.
                               STEPHEN R. KEISTER, ESQ.
                               Office of the Attorney General
                               P.O. Box 12548
                               MC001
                               Austin, TX 78711

                               ARTHUR D’ANDREA, ESQ.
                               Office of the Attorney General
                               209 W. 14th Street, 7th Floor
                               Austin, TX 78701

                               BEN A. DONNELL, ESQ.
                               Donnell Abernethy Kieschnick
                               555 N. Carancahua, Suite 400
                               Corpus Christi, TX 78401

                               WHITNEY DEASON, ESQ.




                  EXCEPTIONAL REPORTING SERVICES, INC
Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 5 of 20
                                                                            5


                                     INDEX

 PLAINTIFFS' WITNESSES         DIRECT        CROSS     REDIRECT   RECROSS

 MICHAEL HERRON

    BY MR. DERFNER               8                        96

    BY MR. SCOTT                             78/95

    BY MS. BALDWIN              93

 EULALIO MENDEZ, JR.

    BY MS. VAN DALEN            97

    BY MS. WOLF                               110

 RAMONA BINGHAM                112

 (EXCERPTS OF VIDEO DEPO)

 KRISTINA MARIE MORA

    BY MR. SHAPIRO             113

    BY MR. SCOTT                             134

 YAIR GHITZA

    BY MS. BALDWIN             146                       189

    BY MR. SCOTT                             167                   190

 RANDALL BUCK WOOD

    BY MR. DUNN                192                       240

    BY MR. CLAY                               213

 BLAKE GREEN

    BY MS. KORGAONKAR          247

    BY MR. TATUM                             260

 DAWN WHITE

    BY MS. RUDD                268
                  EXCEPTIONAL REPORTING SERVICES, INC
Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 6 of 20
                                                                            6


                             INDEX (CONTINUED)

 PLAINTIFFS' WITNESSES         DIRECT      CROSS       REDIRECT   RECROSS

 GORDON BENJAMIN

    BY MR. BARON                288

    BY MS. ROSCETTI                         296

 PHYLLIS WASHINGTON

 (EXCERPTS OF VIDEO DEPO)       299




                  EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 7 of 20
                          Wood - Direct / By Mr. Dunn                          192


 1                 RANDALL BUCK WOOD, PLAINTIFFS’ WITNESS, SWORN

 2                  MR. CLAY:   Thank you, sir.

 3                               DIRECT EXAMINATION

 4    BY MR. DUNN:

 5    Q     Please tell us your name.

 6    A     Randall Buck Wood.

 7    Q     Do you go by Buck?

 8    A     I -- it’s my second name.       Yes and that’s what everybody

 9    knows me by.

10    Q     All right, Mr. Wood.      As you know, my name is Chad Dunn.

11    I represent one of the Plaintiffs in this lawsuit.               I retained

12    you as an expert; is that true?

13    A     That’s correct.

14    Q     All right.     You have in front of you the report that you

15    issued in this case; is that correct?

16    A     Yes.

17                  MR. DUNN:   And for the Court’s benefit, that’s

18    Plaintiffs’ Exhibit 776.

19    Q     Included in the exhibit is your CV; is that true?

20    A     It was.    Let’s see if it’s -- yes.

21    Q     Okay.    And I assume your representations in your CV about

22    your education, training and experience are accurate?

23    A     Yes.    I -- I’m not sure.     It seems to me that during the

24    deposition, they -- it was brought to my attention that I was

25    listed as the Executive Director of the Texas Chapter of Common
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 8 of 20
                          Wood - Direct / By Mr. Dunn                       193


 1    Cause at one time and I’m not seeing that right now but I don’t

 2    think there was a designation of the Executive Director.           I was

 3    the chief cook and bottle washer but -- so --

 4    Q     Okay.

 5    A     Other than that, yes, it’s -- yeah, correct.

 6    Q     All right.     So let’s just back up.      Tell us where you were

 7    born and where you grew up and went to school and that sort of

 8    thing.

 9    A     I was born in Athens, Texas July 7th, 1944.           I grew up in

10    a little town called Edom, Texas which is about 20 miles from

11    Athens.    I attended a common school district, Edom Common

12    School District through the eighth grade and then I went to Van

13    High School.     All that’s in Van Zandt County.

14                  I then went to Tyler Junior College for two years.           I

15    transferred to the University of Texas and got an undergraduate

16    degree in history and then went to law school -- well, actually

17    I did some of it at the same time.         I went to law school and

18    graduated in ’68.

19    Q     And which law school was that?

20    A     University of Texas.

21    Q     After attending law school, were you admitted to the Bar?

22    A     Yes.

23    Q     And when was that?

24    A     September of ’68.

25    Q     Have you practiced law in Texas since then?
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 9 of 20
                          Wood - Direct / By Mr. Dunn                      194


 1    A       Yes.

 2    Q       Okay.   Give us a sense of what kind of law you practiced

 3    over your 40-plus years.

 4    A       Oh, first of all, I spent some time as a lawyer in -- for

 5    the State of Texas.      I was the Director of Elections for the

 6    Secretary of State for some 3-something years.           I then lobbied

 7    for Common Cause for two years and that involved a lot of

 8    election stuff like campaign finance and things of that nature.

 9    I then became the General Counsel of the Comptroller of Public

10    Accounts in ’75 when Bob Bullock took office and I was then

11    promoted to the Chief Deputy Comptroller which was the Number

12    Two person in the Comptroller’s office and I left in April or

13    May of ’77 and went into private practice with a firm we

14    created and exists today.

15    Q       So you’ve practiced law as a private attorney since about

16    1977?

17    A       Yes.

18    Q       Is one of the areas of law that you focused on is election

19    law?

20    A       Yes.

21    Q       Give us a sense of the type of matters you handle in the

22    area of election law.

23    A       I don’t know what type of matter I haven’t handled.        Since

24    I had been Director of Elections and been involved in elections

25    all of life -- my family was a very political family -- we
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 10 of 20
                            Wood - Direct / By Mr. Dunn                     195


 1     immediately started -- our little firm started getting clients

 2     that had election problems, election contests, recounts,

 3     investigations, qualifications to run for office and everything

 4     and even though it didn’t provide a steady stream of income, we

 5     did a lot of it and I still do.

 6     Q       Is it fair to say that most of the reported state

 7     appellate decisions on election law in the last 30 years have

 8     your name or another lawyer at your firm’s name on it?

 9     A       You know, I don’t know the percentage but it’d be pretty

10     high.

11     Q       All right.    You’ve handled a number of matters at the

12     Texas Supreme Court?

13     A       I’m usually in the Texas Supreme Court every other year or

14     every year.

15     Q       On election-related matters?

16     A       Yes.

17     Q       Okay.    So let’s just talk a little bit about election

18     contests.       What exactly is an “election contest” under state

19     law?

20     A       An “election contest” is a legislatively delegated lawsuit

21     that’s delegated to the judiciary.        We had to pass a

22     Constitutional amendment to have election contest.           It’s tried

23     almost identically to any other civil lawsuit.           There are some

24     restrictions in the election code which override certain Rules

25     of Civil Procedure and things but other than that, it’s tried
                         EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 11 of 20
                          Wood - Direct / By Mr. Dunn                          196


 1     just like an ordinary lawsuit except it can’t be tried to a

 2     jury.

 3     Q       And in an election contest, is occasionally one of the

 4     issues whether there’s somebody or some group of persons have

 5     lawfully voted?

 6     A       Whether they were qualified to vote or voted unlawfully,

 7     yes, that is true in almost every election contest.

 8     Q       And, in fact, what is the ultimate legal issue the judge

 9     is asked to decide in an election contest?

10     A       They’ve got basically three options.       They can uphold the

11     result of the election as stated -- as it’s canvassed.           They

12     can declare the other person -- the challenger who didn’t win

13     in the primary, they can declare that person the victor or they

14     call a new election if they can’t determine the outcome.

15     Q       And what effect does discovery of illegal voting have on

16     the outcome in an election contest?

17     A       Well, I wouldn’t say this is true in every case but almost

18     every case, somebody won and somebody lost by a very small

19     margin, you know.     Now, that sometimes can be a pretty good

20     size but, you know, a statewide race, let’s say.           Or it can be

21     a few votes.    So whether people that voted in that election

22     were legally entitled to vote in that election and how they

23     voted is an issue in 99 percent of election contests.

24     Q       Is it fair to say that you’ve handled scores of election

25     contests?
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 12 of 20
                          Wood - Direct / By Mr. Dunn                          197


 1     A     At one time, I had tried election contests in 50 counties.

 2     The reason I know that I was hanging pictures on my wall of the

 3     courthouses until my (indiscernible) managers told me that

 4     wasn’t going to work anymore.        But I’m sure I’ve tried election

 5     matters.    Some of them would be qualifications for office and

 6     things like that in a hundred counties.

 7     Q     Are there many lawyers in Texas that handle election-

 8     related work on a regular basis?

 9     A     Not on a regular basis.      That’s pretty unusual.        Some

10     people will have had maybe one or two matters.           If you’re

11     talking about election contests, now there’s -- like I said,

12     there’s other variations on the theme, recounts and all things

13     like that.    There used to be a number of lawyers and many of

14     them in Austin -- a number of them in Austin but they’ve

15     retired or are deceased.       There are a few other lawyers that I

16     know that have done election contests, a few.          There’s some in

17     south Texas that do some and the reason I know is they’re

18     usually on the other side of the election contest from me but

19     not many.

20     Q     Is it fair to say that as far as you know, there’s no

21     other attorney in the state that’s handled as many of these

22     matters as you have?

23     A     I’m not sure that’s the case.

24     Q     Okay.   Now, occasionally in election-related disputes,

25     does somebody raise the allegation that there was fraudulent
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 13 of 20
                          Wood - Direct / By Mr. Dunn                      198


 1     voting or illegal voting?

 2     A     Well, we’ve got to be -- I don’t like to use the word

 3     “illegal” voting.     Most people who vote who are not eligible to

 4     vote are not doing it intentionally.         They don’t know that

 5     they’re not eligible to vote.        They may have moved outside of a

 6     state representative’s district or something and still thought

 7     they could vote for that candidate and they go ahead and vote.

 8     I’d say intentional voter fraud in person is very rare.          And I

 9     just don’t like to use that term “illegal voter” because most

10     of them that we find that are not eligible to vote really

11     didn’t commit any crime.

12     Q     Now, when you talk about intentional voter fraud in person

13     being rare, are you referring to voter impersonation?

14     A     Well, what I was really referring there is in some

15     instances -- and I have been involved in a number of election

16     contests, the election officials themselves were involved in

17     it.   So it was at the polling place -- that the election

18     officials at the polling place were actually involved in that

19     fraud.

20                 If you’re talking about impersonation of a voter --

21     in other words, a voter trying to vote impersonating another

22     voter, I’ve never seen one.

23     Q     Has it been raised though in cases you’ve handled?

24     A     No.

25     Q     Has somebody alleged at least colloquially or in a press
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 14 of 20
                          Wood - Direct / By Mr. Dunn                        199


 1     release that there’s illegal impersonation and then you get

 2     involved in the election contest and it turns out there were

 3     none?

 4     A       Um, I know of one where that happens but I was not

 5     personally involved in it.       Impersonation just -- it just

 6     doesn’t happen.     I mean, I know it could -- can happen and,

 7     therefore, it probably has happened.         I’ve been told by lawyers

 8     that they’ve heard of it.       It just -- it doesn’t happen and it

 9     doesn’t happen for a very simple reason.          It almost can’t

10     happen, not without being detected.

11     Q       And why is it your opinion it can’t happen without being

12     detected?

13     A       Well, I can see that if someone went to some trouble --

14     I’m talking about an individual here -- and they found out that

15     -- they just decided they’d go vote under somebody else’s name.

16     Let’s just say they just decided to do that.          Well, they’re

17     almost certainly going to get caught.         First, you’d have to

18     pick your voter out that you’re going to impersonate and then

19     you would have to hope that that person hadn’t already voted

20     either by mail or in person in early voting and then you would

21     have to hope that that person didn’t come in and try to vote

22     later because you’re going to get caught.

23                  And as I said, I have been told that it’s happened on

24     a very small number of people from the state because they got

25     caught.    It’s just almost impossible to do.        On anything other
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 15 of 20
                          Wood - Direct / By Mr. Dunn                       200


 1     than a -- kind of a nutty situation where somebody just thinks

 2     they’ll go down and vote for their neighbor or something, it

 3     doesn’t happen.

 4     Q     When a would-be voter impersonator goes into the polls, do

 5     they have to be concerned if the election worker might

 6     recognize them or might know the person they’re trying to

 7     impersonate?

 8     A     Sure.    I will say this -- and this is because of my years

 9     of experience.     The people that are the election officials at

10     the polling place, they generally have been doing that for

11     quite a while and they know people in that area.           It’s not --

12     it’s not as -- like it used to be because now we have early

13     voting in person and sometimes you can go to any polling place.

14     You can go to polling places all over but yes, you would have

15     to be concerned they wouldn’t know who you were or who the

16     voter was and these are all felonies and they’re multiple

17     felonies.

18     Q     And a would-be voter impersonator, do they also have to --

19     prior to SB14, wouldn’t they also have to have some

20     identification or some documentation that links them to the

21     person they wanted to vote for?

22     A     Yes.    We -- I was on the -- Lieutenant Governor Hobby

23     appointed me to the Advisory Commission to revise the election

24     code back in ’83 through ’85 and we looked at the entire code

25     obviously but since I was mainly put on there because of
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 16 of 20
                             Wood - Direct / By Mr. Dunn                    201


 1     election issues and conduct of elections, I looked at all the

 2     laws.    We changed some of the laws, quite a few, in fact.      I

 3     don’t think I’ve totally answered your question.

 4     Q       Well, the question was, prior to SB14, if somebody wanted

 5     to --

 6     A       Oh, yes, I got it.

 7     Q       -- commit voter impersonation, wouldn’t they need some

 8     article from --

 9     A       They would.    We built into the law prior to the voter ID

10     laws, everybody calls it -- we built in an identification

11     provision and it could be satisfied a number of different ways

12     but you would had to have something indicating that you were

13     that person.

14     Q       And that could be a voter registration card under the old

15     law; is that right?

16     A       Yes.

17     Q       That could be a utility bill under the old law?

18     A       Yes.

19     Q       Driver --

20     A       Well, obviously that utility bill would have to show the

21     address that’s -- that the election officials would have had on

22     the voter rolls.

23     Q       And you -- of course, you could use your driver’s license

24     under the old law?

25     A       Sure.
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 17 of 20
                          Wood - Direct / By Mr. Dunn                       202


 1     Q     Okay.   On the other articles that were listed, are they

 2     typically things you’d have to get out of -- let’s call it a

 3     victim’s mail in order to impersonate them?

 4     A     I’m not sure what you mean.

 5     Q     Well, like a utility bill or a telephone bill.

 6     A     Oh, well, you either have to get it out of their mail or

 7     -- I don’t know how you would do it but I guess you could rob

 8     mailboxes.

 9     Q     Okay.   Which -- would that also be a crime?

10     A     Yes, of course.

11     Q     All right.    Now, is there voter fraud occurring by mail?

12     A     Yes, very definitely.

13     Q     I mean, would you characterize it as a problem, the amount

14     of voter fraud by mail?

15     A     It is a serious problem.

16     Q     Explain the problem to us, please.

17     A     Well, it didn’t used to be such of a problem because prior

18     to our passing legislation that let anybody over the age of 65

19     vote by mail, you had to have some doctor’s excuse or something

20     in effect saying that you are unable to attend the polls.          Now,

21     that was pretty easy to get if you were elderly and you

22     normally had a doctor and they would sign one for you but what

23     really happened was when they went to, in effect, no excuses

24     over 65 mail-in voting, the -- there’s nobody supervising you

25     when you have that ballot if you’re the voter.           You may -- the
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 18 of 20
                          Wood - Direct / By Mr. Dunn                       203


 1     voter may never even see the ballot.

 2                 We have actually had evidence in election contests

 3     where the people that were living the fraud knew what day the

 4     ballot was being mailed out and actually went and got it out of

 5     the mailbox before the person -- the voter ever even saw it.

 6     And the usual system is they go to nursing homes.           They go to

 7     -- and I say “they.”      I’m talking people that commit this kind

 8     of fraud and they’re organized.

 9                 They go to people’s houses that -- sometimes they

10     cultivate these people year-round.        I’ve had cases where they

11     had like a hundred or a hundred and fifty people that they knew

12     that were old that were infirm and they’d go by and see them in

13     the off-season.     They were friends and then, of course, they

14     would get them a ballot and they would generally vote the

15     ballot for them.

16     Q     You --

17     A     That’s common.

18     Q     You mentioned that there’s organized efforts on mail-in

19     voter fraud.    Is it easier in mail-in voter fraud to harvest or

20     turn in a number of fraudulent votes?

21     A     It’s very easy.

22     Q     Is it more difficult to in person commit voter fraud to

23     the degree enough to change an election outcome?

24     A     I’ve never seen one and the reason being, unless the

25     election official at the polling place is in on the fraud, it’s
                       EXCEPTIONAL REPORTING SERVICES, INC
     Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 19 of 20
                          Wood - Direct / By Mr. Dunn                       204


 1     just -- almost doesn’t happen.

 2     Q     And you were asked in your deposition by Mr. Clay a number

 3     of questions in this case.       You recall that?

 4     A     Yes.

 5     Q     One of the answers that you gave -- you thought you had

 6     seen recently -- well, strike that.         One of the answers you

 7     gave is that there are often allegations that noncitizens have

 8     successfully voted.      Do you remember that conversation?

 9     A     Yes.

10     Q     Is it your experience that noncitizens are voting in

11     Texas?

12     A     I don’t know why it is but a -- in south Texas and east

13     Texas, there are a lot of election contests, a lot of election

14     disputes and contests.      The -- it always comes up that somebody

15     says somebody’s dead that voted.        I’ve heard that from my

16     clients and I’ve heard it from the other side and everything

17     and in my 42 years of doing this -- or 44 years, I’ve never

18     found one, not one.

19     Q     Is that the same for noncitizens?

20     A     I found a noncitizen a few years back for the first time

21     and that is -- that is always something that people -- oh, I

22     know so-and-so and they’re not a citizen or I know so-and-so

23     and he’s dead or that person’s dead.         When you get through with

24     it, I had never found it until just by accident and it was a

25     vote by mail.
                       EXCEPTIONAL REPORTING SERVICES, INC
Case 5:20-cv-00438-FB Document 50-3 Filed 05/14/20 Page 20 of 20



                                CERTIFICATION



  I certify that the foregoing is a correct transcript from the

  electronic sound recording of the proceedings in the above-

  entitled matter.




                                                     September 4, 2014   _



                         TONI HUDSON, TRANSCRIBER




                  EXCEPTIONAL REPORTING SERVICES, INC
